w_Y___, _
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
AVENTIS PHARMA S.A. AND
SANOFI~AVENTIS U.S., LLC, 1
Plaintiffs-Appellants,
V.
HOSPIRA, INC.,
Defencicmt-Appellee,
AND
APOTEX INC. AND APOTEX CORP.,
Defendants-Appellees.
2011-1018
Appea1S from the United States DiStrict Court for the
DiStrict of De1aWare in consolidated case nos. 07-CV-O721
and 08-CV-O496, Chief Judge Greg0ry M. S]eet.
ON MOTION
ORDER
T]:1e appellees move for a 7-day extension of tiIne, un-
til June 10, 2011, to file their response briefs The appel-

AVENTIS PHARMA V. HOSPIRA 2
lants move for a 30-day extension of tirne, until July 25,
201l, to file their reply brief
Upon consideration thereof
IT ls ORDERED THAT:
The motions are granted
FOR THE COURT
   lsi Jan Horb:-1155
Date
J an Horbaly
C1erk
cc: Ge0rge F. Pappas, Esq.
James F. Hurst, Esq.
Richard T. Ruzich, Es
‘1' men
U 5 GOURT 0F APPEALS FOR
S2 1 ` ins renew macon
,_1_,_1__ ,,,,_ __ ___ _ __ :_,_ ~ _ , ~__, ___m __
JUN 02 2011
lANHDRBALV
CLEH4